Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/13/2022 has been entered. 

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claims 1-3 and 6-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sinclair (U.S. Patent Application Publication 2017/0310935 A1) in view of Lappas et al. (U.S. Patent Application Publication 2018/0093418 A1, hereinafter “Lappas”).
For claim 1, Applicants argue the references fail to disclose determining a post processing operation to be applied to an object and adjusting a 3D representation of the 
In particular, Lappas similarly discloses a system and method for adjusting a three-dimensional representation of an object to be manufactured in an additive manufacturing process (pages 1-2/par. 3 and 10). Lappas discloses the three-dimensional representation of the object as a geometric model which may be adjusted to compensate for a deformation such as a change in geometry of the object (page 26/par. 151 and pages 44-46/par. 231 and 235). Lappas further explains the deformation for adjustment and compensation may be the result from a post-processing operation performed on the object after creation of the object (pages 31-32/par. 171-173) so that the adjustment parameters are determined based on empirical data as implementation details associated with the deformation of the post-processing operation (pages 23-24/par. 141; page 32/par. 173 and pages 44-46/par. 231 and 235). It follows Sinclair may be accordingly modified with the teachings of Lappas to adjust its three-dimensional representation of its object based on implementation details of a post-processing operation.
Applicants insist the empirical data of Lappas cannot be construed as implementation details. Examiner respectfully disagrees.
As an initial matter, Examiner notes Applicants’ Specification does not recite the phrase “implementation details”. Furthermore, Applicants do not point to any passages in the Specification to provide support for the phrase “implementation details.” Consequently, Examiner takes the broadest reasonable interpretation of 
To this extent, Lappas explains its determination of empirical evidence may involve the measuring of formed objects subject to a post-processing operation to determine details concerning how associated deformations are performed on the objects (pages 23-24/par. 141; and page 32/par. 173). Furthermore, there is no language within claim 1 or any of the claims of the application that specifically exclude the use of empirical data as implementation details.
Thus, the combination of Sinclair and Lappas discloses the limitations of claim 1.
For independent claims 6 and 11, Applicants argue for their allowance based on their similarities to claim 1. It follows claims 6 and 11 are rejected for the same reasons discussed above as to claim 1.
For the remaining dependent claims, Applicants argue for their allowance based on their dependence to their respective independent claims. It follows the remaining dependent claims are rejected for the same reasons discussed above and in the following Detailed Action.







DETAILED ACTION
Claim Objections
Claim 18 is objected to because of the following informalities:

For claim 18, Examiner believes this claim should be amended in the following manner:
The non-transitory machine-readable medium of claim 11, wherein the second object description provides higher cohesion between the object and the surface [[treatment]] modification than the first object description.

Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 6-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sinclair (U.S. Patent Application Publication 2017/0310935 A1) in view of Lappas et al. (U.S. Patent Application Publication 2018/0093418 A1, hereinafter “Lappas”).

For claim 1, Sinclair discloses a method of adjusting a three-dimensional representation of an object to be manufactured in an additive manufacturing process (disclosing a method for adjusting a digital 3D printable file with a digital 3D model as a three-dimensional representation of a component as an object to be manufactured in an additive manufacturing process (page 1/par. 4-5 and page 2/par. 15)), the method comprising: determining a processing operation to be applied to the object (determining a processing operation on the component as an adjustment of the component to address build errors present in the component as manufactured in the additive manufacturing process (page 2/par. 15)); and determining adjustment parameters for the tree-dimensional representation of the object based on implementation details of the processing operation (disclosing the determination of correct geometric parameters for adjusting the 3D printable file and the digital 3D model of the component to address the detected builder errors as implementation details of the processing operation (page 2/par. 15 and page 11/par. 120-122)); and adjusting the three-dimensional representation of the object based on the adjustment parameters (disclosing the 3D printable file and the digital 3D model of the component is adjusted based on correct geometric parameters for adjusting the component to address the detected build error (page 2/par. 15 and page 11/par. 120-122)).
Sinclair does not specifically disclose a processing operation as a post-processing operation to be applied to an object after creation of the object in an additive manufacturing process and determining adjustment parameters based on implementation details of the post-processing operation. 
However, these limitations are well-known in the art as disclosed in Lappas.
Lappas similarly discloses a system and method for adjusting a three-dimensional representation of an object to be manufactured in an additive manufacturing process (pages 1-2/par. 3 and 10). Lappas discloses the three-dimensional representation of the object as a geometric model which may be adjusted to compensate for a deformation such as a change in geometry of the object (page 26/par. 151 and pages 44-46/par. 231 and 235). Lappas further explains the deformation for adjustment and compensation may be the result from a post-processing operation performed on the object after creation of the object (pages 31-32/par. 171-173) so that the adjustment parameters are determined based on empirical data as implementation details associated with the deformation of the post-processing operation (pages 23-24/par. 141; page 32/par. 173 and pages 44-46/par. 231 and 235). It follows Sinclair may be accordingly modified with the teachings of Lappas to adjust its three-dimensional representation of its object based on implementation details of a post-processing operation.
A person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention would find it obvious to modify Sinclair with the teachings of Lappas. Lappas is analogous art in dealing with a system and method for adjusting a three-dimensional representation of an object to be manufactured in an additive manufacturing process (pages 1-2/par. 3 and 10). Lappas discloses its adjustment of a geometric model is advantageous in compensating for deformations and changes in geometry from post-processing operations to appropriately manufacture a corresponding object (page 1/par. 7; page 32/par. 173 and pages 44-46/par. 231 and 235). Consequently, a PHOSITA would incorporate the teachings of Lappas into Sinclair for compensating for deformations and changes in geometry from post-processing operations to appropriately manufacture a corresponding object. Therefore, claim 1 is rendered obvious to a PHOSITA before the effective filing date of the claimed invention.

For claim 2, depending on claim 1, Sinclair as modified by Lappas discloses wherein adjusting the three-dimensional representation of the object comprises adjusting the three-dimensional representation of the object to compensate for a change in geometry of the object due to the post-processing operation to be applied to the object (Lappas similarly discloses a system and method for adjusting a three-dimensional representation of an object to be manufactured in an additive manufacturing process (pages 1-2/par. 3 and 10); Lappas discloses the three-dimensional representation of the object as a geometric model which may be adjusted to compensate for a deformation such as a change in geometry of the object (page 26/par. 151 and pages 44-46/par. 231 and 235); Lappas further explains the deformation for adjustment and compensation may be the result from a post-processing operation performed on the object after creation of the object (pages 31-32/par. 171-173) so that the adjustment parameters are determined based on empirical data as implementation details associated with the deformation of the post-processing operation (pages 23-24/par. 141; page 32/par. 173 and pages 44-46/par. 231 and 235); and it follows Sinclair may be accordingly modified with the teachings of Lappas to adjust its three-dimensional representation of its object to appropriately compensate for a change in geometry from a post-processing operation).

For claim 3, depending on claim 1, Sinclair as modified by Lappas discloses wherein adjusting the three-dimensional representation of the object comprises applying a thinning operation to the three-dimensional representation of the object (Sinclair discloses the adjusting of the 3D printable file and the digital 3D model of the component includes the application of a positive or negative offset to either thicken or thin the geometry of the 3D representation of the component (page 11/par. 120; page 13/par. 134; page 15/par. 141 and page 20/par. 188-189); Lappas similarly discloses a system and method for adjusting a three-dimensional representation of an object to be manufactured in an additive manufacturing process (pages 1-2/par. 3 and 10); Lappas discloses the three-dimensional representation of the object as a geometric model which may be adjusted to compensate for and counteract a deformation such as a change in geometry and dimensions of the object (page 21/par. 125; page 26/par. 151 and pages 44-45/par. 231); Lappas further explains the deformation for adjustment and compensation may be the result from a post-processing operation as a treatment such as trimming performed on the object after creation of the object (pages 31-32/par. 171-173) so that the adjustment parameters are determined based on empirical data as implementation details associated with the deformation of the post-processing operation (pages 23-24/par. 141; page 32/par. 173 and pages 44-46/par. 231 and 235); and it follows Sinclair may be accordingly modified with the teachings of Lappas to adjust its three-dimensional model to appropriately generate its amended model based on a post-processing operation such as trimming). 

For claim 6, Sinclair as modified by Lappas discloses an apparatus for processing a first 3D model (Sinclair discloses a computer system as an apparatus for processing a 3D model (page 4/par. 82-84)), the apparatus comprising: a processor; and a memory coupled to the processor, the memory storing instructions that upon execution by the processor cause the processor (Sinclair discloses the computer system includes a microprocessor coupled to a memory storage unit for storing instructions for execution by the microprocessor to perform the functions of the computer system (page 4/par. 84)) to: process the first 3D model to produce an amended 3D model, wherein the process is based on a treatment to be performed on an object after creation of the object in an additive manufacturing process (Sinclair discloses the microprocessor to process the 3D model to produce a revised or corrected (amended) 3D model where the process is based on a treatment to address a build error present in a component as an object manufactured in an additive manufacturing process (page 2/par. 15; page 4/par. 82-84 and page 11/par. 120-122); Lappas similarly discloses a system and method for adjusting a three-dimensional representation of an object to be manufactured in an additive manufacturing process (pages 1-2/par. 3 and 10); Lappas discloses the three-dimensional representation of the object as a geometric model which may be adjusted to compensate for a deformation such as a change in geometry of the object (page 26/par. 151 and pages 44-46/par. 231 and 235); Lappas further explains the deformation for adjustment and compensation may be the result from a post-processing operation as a treatment such as trimming performed on the object after creation of the object (pages 31-32/par. 171-173) so that the adjustment parameters are determined based on empirical data as implementation details associated with the deformation of the post-processing operation (pages 23-24/par. 141; page 32/par. 173 and pages 44-46/par. 231 and 235); and it follows Sinclair may be accordingly modified with the teachings of Lappas to appropriately generate its amended model based on a treatment as a post-processing operation); and send the amended 3D model to an additive manufacturing apparatus to create the object from the amended 3D model (Sinclair discloses the microprocessor to send the revised or corrected 3D model to an additive manufacturing device to create the component from the revised or corrected 3D model (page 2/par. 15; page 4/par. 82-84 and page 11/par. 120-122)).

For claim 7, depending on claim 6, Sinclair as modified by Lappas discloses wherein the treatment to be performed on the object modifies a dimension of the object, and wherein the processor is to process the first 3D model by modifying a dimension of the first 3D model to counteract the modification of the dimension of the object (Sinclair discloses the processing of the 3D model by applying a positive or negative offset to modify a dimension of the 3D model and the component based on the treatment for addressing the detected build error to be performed on the component (page 11/par. 120; page 13/par. 134; page 15/par. 141 and page 20/par. 188-189); Lappas similarly discloses a system and method for adjusting a three-dimensional representation of an object to be manufactured in an additive manufacturing process (pages 1-2/par. 3 and 10); Lappas discloses the three-dimensional representation of the object as a geometric model which may be adjusted to compensate for and counteract a deformation such as a change in geometry and dimensions of the object (page 21/par. 125; page 26/par. 151 and pages 44-45/par. 231); Lappas further explains the deformation for adjustment and compensation may be the result from a post-processing operation as a treatment such as trimming performed on the object after creation of the object (pages 31-32/par. 171-173) so that the adjustment parameters are determined based on empirical data as implementation details associated with the deformation of the post-processing operation (pages 23-24/par. 141; page 32/par. 173 and pages 44-46/par. 231 and 235); and it follows Sinclair may be accordingly modified with the teachings of Lappas to adjust its three-dimensional model to appropriately counteract a change in dimension of its object based on a treatment as a post-processing operation such as trimming). 

For claim 8, depending on claim 6, Sinclair as modified by Lappas discloses wherein the processor is to process the first  3D model by eroding a surface of the first 3D model based on the treatment to be performed on the object (Sinclair discloses the processing of the 3D model by applying a positive or negative offset to either add to or erode a surface of the 3D model based on the treatment for addressing the detected build error to be performed on the component (page 11/par. 120; page 13/par. 134; page 15/par. 141 and page 20/par. 188-189); Lappas similarly discloses a system and method for adjusting a three-dimensional representation of an object to be manufactured in an additive manufacturing process (pages 1-2/par. 3 and 10); Lappas discloses the three-dimensional representation of the object as a geometric model which may be adjusted to compensate for and counteract a deformation such as a change in geometry and dimensions of the object (page 21/par. 125; page 26/par. 151 and pages 44-45/par. 231); Lappas further explains the deformation for adjustment and compensation may be the result from a post-processing operation as a treatment such as trimming performed on the object after creation of the object (pages 31-32/par. 171-173) so that the adjustment parameters are determined based on empirical data as implementation details associated with the deformation of the post-processing operation (pages 23-24/par. 141; page 32/par. 173 and pages 44-46/par. 231 and 235); and it follows Sinclair may be accordingly modified with the teachings of Lappas to adjust its three-dimensional model to appropriately generate its amended model based on a treatment as a post-processing operation such as trimming). 

For claim 9, depending on claim 6, Sinclair as modified by Lappas discloses wherein the processor is to process the first 3D model by applying a structural modification to the first 3D model based on the treatment to be performed on the object (Lappas similarly discloses a system and method for adjusting a three-dimensional representation of an object to be manufactured in an additive manufacturing process (pages 1-2/par. 3 and 10); Lappas discloses the three-dimensional representation of the object as a geometric model which may be adjusted to compensate for and counteract a deformation such as a change in geometry and dimensions of the object (page 21/par. 125; page 26/par. 151 and pages 44-45/par. 231); Lappas further explains the deformation for adjustment and compensation may be the result from a post-processing operation as a treatment involving structural modification performed on the object after creation of the object (page 26/par. 152; and pages 31-32/par. 171-173) so that the adjustment parameters are determined based on empirical data as implementation details associated with the deformation of the post-processing operation (pages 23-24/par. 141; page 32/par. 173 and pages 44-46/par. 231 and 235); and it follows Sinclair may be accordingly modified with the teachings of Lappas to appropriately generate its amended model based on a treatment as a post-processing operation involving structural modification).

For claim 10, depending on claim 6, Sinclair as modified by Lappas discloses further comprising receiving the first 3D model, and receiving an indication of the treatment to be applied to the object (Sinclair discloses receiving the 3D model (page 2/par. 15; page 4/par. 82-84 and page 11/par. 120-122); Sinclair further discloses receiving a solution as an indication of the treatment for addressing the detected build error to be performed on the component (pages 15-16/par. 141, 143-144 and 147); Lappas similarly discloses a system and method for adjusting a three-dimensional representation of an object to be manufactured in an additive manufacturing process (pages 1-2/par. 3 and 10); Lappas discloses the three-dimensional representation of the object as a geometric model which may be adjusted to compensate for a deformation such as a change in geometry of the object (page 26/par. 151 and pages 44-46/par. 231 and 235); Lappas further explains the deformation for adjustment and compensation may be the result from a post-processing operation as a treatment such as trimming performed on the object after creation of the object (pages 31-32/par. 171-173) so that the adjustment parameters are determined based on empirical data as implementation details associated with the deformation of the post-processing operation (pages 23-24/par. 141; page 32/par. 173 and pages 44-46/par. 231 and 235); and it follows Sinclair may be accordingly modified with the teachings of Lappas to appropriately indicate its treatment as a post-processing operation).

For claim 11, Sinclair as modified by Lappas discloses a non-transitory machine-readable medium comprising instructions that, when executed by a processor (Sinclair discloses a memory storage unit for storing instructions for execution by a processor (page 4/par. 82-84)), cause the processor to: process a first object description based on a surface modification parameter to produce a second object description, wherein the second object description describes an object and wherein the surface modification parameter is based on a surface modification to be performed on the object by a post-processing operation following an additive manufacturing procedure to create the object (Sinclair discloses the processor processes a first 3D printable file and digital 3D model to produce a revised or corrected (second) 3D printable file and digital 3D model based on geometric parameters for modifying a surface of a component by applying a positive or negative offset (page 2/par. 15; page 4/par. 82-84 and page 11/par. 120-122; page 13/par. 134; and page 15/par. 141); Sinclair discloses the revisited or corrected 3D printable file and digital 3D model describes the component as an object and wherein the geometric parameters is based on a surface modification be performed on the object to address a build error detected following an additive manufacturing process to build the object (page 2/par. 15; page 4/par. 82-84 and page 11/par. 120-122; page 13/par. 134; and page 15/par. 141); Lappas similarly discloses a system and method for adjusting a three-dimensional representation of an object to be manufactured in an additive manufacturing process (pages 1-2/par. 3 and 10); Lappas discloses the three-dimensional representation of the object as a geometric model which may be adjusted to compensate for and counteract a deformation such as a change in geometry and dimensions of the object (page 21/par. 125; page 26/par. 151 and pages 44-45/par. 231); Lappas further explains the deformation for adjustment and compensation may be the result from a post-processing operation as a surface modification performed on the object after creation of the object (pages 31-32/par. 171-173) so that the adjustment parameters are determined based on empirical data as implementation details associated with the deformation of the post-processing operation (pages 23-24/par. 141; page 32/par. 173 and pages 44-46/par. 231 and 235); and it follows Sinclair may be accordingly modified with the teachings of Lappas to appropriately produce its second object description based on a post-processing operation involving surface modification).

For claim 12, depending on claim 11, Sinclair as modified by Lappas discloses further comprising instructions that, when executed by the processor, cause the processor to process the first object description to produce the second object description by altering the first object description to counterbalance an estimated change to a shape of the object due to the surface modification to be performed on the object (Lappas similarly discloses a system and method for adjusting a three-dimensional representation of an object to be manufactured in an additive manufacturing process (pages 1-2/par. 3 and 10); Lappas discloses the three-dimensional representation of the object as a geometric model which may be adjusted to compensate for and counterbalance a deformation such as a change in geometry and shape of the object (page 26/par. 151 and pages 44-45/par. 231); Lappas further explains the deformation for adjustment and compensation may be the result from a post-processing operation as a surface modification performed on the object after creation of the object (pages 31-32/par. 171-173) so that the adjustment parameters are determined based on empirical data as implementation details associated with the deformation of the post-processing operation (pages 23-24/par. 141; page 32/par. 173 and pages 44-46/par. 231 and 235); and it follows Sinclair may be accordingly modified with the teachings of Lappas to appropriately adjust its first object description to counterbalance an estimated change to a shape of its object due to surface modification of a post-processing operation to be performed on its object). 

For claim 13, depending on claim 11, Sinclair as modified by Lappas discloses comprising instructions that, when executed by the processor, cause the processor to provide the second object description to an additive manufacturing device to create the object (Sinclair discloses a memory storage unit for storing instructions for execution by a processor (page 4/par. 82-84) to provide the revised or corrected 3D printable file and digital 3D model to an additive manufacturing device to create the object (page 2/par. 15; page 4/par. 82-84 and page 11/par. 120-122)).

For claim 14, depending on claim 11, Sinclair as modified by Lappas discloses comprising instructions that, when executed by the processor, cause the processor to receive a notification of the surface modification to be performed on the object (Sinclair discloses a memory storage unit for storing instructions for execution by a processor (page 4/par. 82-84) to receive a solution as an indication of the surface modification for addressing the detected build error to be performed on the component (page 13/par. 134; and pages 15-16/par. 141, 143-144 and 147); Lappas similarly discloses a system and method for adjusting a three-dimensional representation of an object to be manufactured in an additive manufacturing process (pages 1-2/par. 3 and 10); Lappas discloses the three-dimensional representation of the object as a geometric model which may be adjusted to compensate for and counteract a deformation such as a change in geometry and dimensions of the object (page 21/par. 125; page 26/par. 151 and pages 44-45/par. 231); Lappas further explains the deformation for adjustment and compensation may be the result from a post-processing operation as a surface modification performed on the object after creation of the object (pages 31-32/par. 171-173) so that the adjustment parameters are determined based on empirical data as implementation details associated with the deformation of the post-processing operation (pages 23-24/par. 141; page 32/par. 173 and pages 44-46/par. 231 and 235); and it follows Sinclair may be accordingly modified with the teachings of Lappas to appropriately produce its second object description based on a post-processing operation involving surface modification).

For claim 15, depending on claim 11, Sinclair as modified by Lappas discloses comprising instructions that, when executed by the processor, cause the processor to modify a surface property of the first object description based on the surface modification parameter (Sinclair discloses a memory storage unit for storing instructions for execution by a processor (page 4/par. 82-84) to modify a surface property of the first 3D printable file and digital 3D model based on the geometric parameters by applying a positive or negative offset to the surface of the first 3D printable file and digital 3D model (page 2/par. 15; page 4/par. 82-84 and page 11/par. 120-122; page 13/par. 134; and page 15/par. 141); Lappas similarly discloses a system and method for adjusting a three-dimensional representation of an object to be manufactured in an additive manufacturing process (pages 1-2/par. 3 and 10); Lappas discloses the three-dimensional representation of the object as a geometric model which may be adjusted to compensate for and counteract a deformation such as a change in geometry and dimensions of the object (page 21/par. 125; page 26/par. 151 and pages 44-45/par. 231); Lappas further explains the deformation for adjustment and compensation may be the result from a post-processing operation as a surface modification performed on the object after creation of the object (pages 31-32/par. 171-173) so that the adjustment parameters are determined based on empirical data as implementation details associated with the deformation of the post-processing operation (pages 23-24/par. 141; page 32/par. 173 and pages 44-46/par. 231 and 235); and it follows Sinclair may be accordingly modified with the teachings of Lappas to appropriately produce its second object description based on a post-processing operation involving surface modification).

For claim 16, depending on claim 1, Sinclair as modified by Lappas discloses wherein adjusting the three-dimensional representation of the object comprises adjusting the three-dimensional representation of the object to promote compatibility between the object and the post-processing operation (Lappas similarly discloses a system and method for adjusting a three-dimensional representation of an object to be manufactured in an additive manufacturing process (pages 1-2/par. 3 and 10); Lappas discloses the three-dimensional representation of the object as a geometric model which may be adjusted to compensate for a deformation such as a change in geometry of the object (page 26/par. 151 and pages 44-46/par. 231 and 235); Lappas further explains the deformation for adjustment and compensation may be the result from a post-processing operation performed on the object after creation of the object (pages 31-32/par. 171-173) so that the adjustment parameters are determined based on empirical data as implementation details associated with the deformation of the post-processing operation to promote compatibility between the object and the post-processing operation (pages 23-24/par. 141; page 32/par. 173 and pages 44-46/par. 231 and 235); and it follows Sinclair may be accordingly modified with the teachings of Lappas to adjust its three-dimensional representation of its object to appropriately compensate for a change in geometry from a post-processing operation to promote compatibility between the object and the post-processing operation).

For claim 17, depending on claim 6, Sinclair as modified by Lappas discloses wherein the amended 3D model provides greater compatibility between the object and the treatment than the first 3D model (Lappas similarly discloses a system and method for adjusting a three-dimensional representation of an object to be manufactured in an additive manufacturing process (pages 1-2/par. 3 and 10); Lappas discloses the three-dimensional representation of the object as a geometric model which may be adjusted to compensate for and counteract a deformation such as a change in geometry and dimensions of the object to generate an amended model (page 21/par. 125; page 26/par. 151 and pages 44-45/par. 231); Lappas further explains the deformation for adjustment and compensation may be the result from a post-processing operation as a treatment such as trimming performed on the object after creation of the object (pages 31-32/par. 171-173) so that the adjustment parameters are determined based on empirical data as implementation details associated with the deformation of the post-processing operation so that the amended model provides greater compatibility between the object and the post-processing operation than the initial model (pages 23-24/par. 141; page 32/par. 173 and pages 44-46/par. 231 and 235); and it follows Sinclair may be accordingly modified with the teachings of Lappas to generate its amended model with a greater compatibility between the object and the post-processing operation than its first 3D model).

For claim 18, depending on claim 11, Sinclair as modified by Lappas discloses wherein the second object description provides higher cohesion between the object and the surface treatment than the first object description (Lappas similarly discloses a system and method for adjusting a three-dimensional representation of an object to be manufactured in an additive manufacturing process (pages 1-2/par. 3 and 10); Lappas discloses the three-dimensional representation of the object as a first object description which may be adjusted to compensate for and counterbalance a deformation such as a change in geometry and shape of the object to generate a second object description (page 26/par. 151 and pages 44-45/par. 231); Lappas further explains the deformation for adjustment and compensation may be the result from a post-processing operation as a surface modification performed on the object after creation of the object (pages 31-32/par. 171-173) so that the adjustment parameters are determined based on empirical data as implementation details associated with the deformation of the post-processing operation so that the second object description provides higher cohesion between the object and the surface modification that the first object description (pages 23-24/par. 141; page 32/par. 173 and pages 44-46/par. 231 and 235); and it follows Sinclair may be accordingly modified with the teachings of Lappas to appropriately generate its second object description to provide higher cohesion between its object and its surface modification than its first object description). 

Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sinclair in view of Lappas further in view of Chun et al. (U.S. Patent Application Publication 2015/0142153 A1, hereinafter “Chun”).

For claim 4, depending on claim 1, Sinclair as modified by Lappas does not disclose applying a surface texture to a surface of a three-dimensional representation of the object.
However, these limitations are well-known in the art as disclosed in Chun.
Chun similarly discloses a system and method for manufacturing an object with a three-dimensional representation in an additive manufacturing process (page 1/par. 2). Chun explains the three-dimensional representation of the object may be adjusted by applying a surface texture to the surface of the three-dimensional representation of the object such as the application of a protective reinforcing outer layer as a coating over the object (page 3/par. 24; page 6/par. 41 and 44; and page 7/par. 47). It follows Sinclair and Lappas may be accordingly modified with the teachings of Chun to apply a surface texture to a surface of its three-dimensional representation of its object.
A PHOSITA before the effective filing date of the claimed invention would find it obvious to modify Sinclair and Lappas with the teachings of Chun. Chun is analogous art in dealing with a system and method for manufacturing an object with a three-dimensional representation in an additive manufacturing process (page 1/par. 2). Chun discloses its use of a surface texture is advantageous in improving a build and quality of an object for manufacturing (page 3/par. 24; page 6/par. 41 and 44; and page 7/par. 47). Consequently, a PHOSITA would incorporate the teachings of Chun into Sinclair and Lappas for improving a build and quality of an object for manufacturing. Therefore, claim 4 is rendered obvious to a PHOSITA before the effective filing date of the claimed invention.

For claim 5, depending on claim 1, Sinclair as modified by Lappas and Chun discloses wherein the post-processing operation to be applied to the object comprises an operation to apply a coating, plating, paint or dye to the object (Chun similarly discloses a system and method for manufacturing an object with a three-dimensional representation in an additive manufacturing process (page 1/par. 2); Chun explains the three-dimensional representation of the object may be adjusted by applying a surface texture to the surface of the three-dimensional representation of the object such as the application of a protective reinforcing outer layer as a coating over the object (page 3/par. 24; page 6/par. 41 and 44; and page 7/par. 47); and it follows Sinclair and Lappas may be accordingly modified with the teachings of Chun to implement its post-processing operation as applying a coating to its object to improve the build and quality of its object).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES TSENG whose telephone number is (571)270-3857. The examiner can normally be reached 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571) 272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES TSENG/           Primary Examiner, Art Unit 2613